     Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 1 of 22 PageID #:1209




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA                )
                                        )      No. 18 CR 696
                                        )
               vs.                      )      Honorable Robert Blakey
                                        )
ASHRAF AL-SAFOO                         )

     GOVERNMENT’S MEMORANDUM IN OPPOSITION TO DEFENDANT’S
                REQUEST FOR PRE-TRIAL RELEASE

         The UNITED STATES OF AMERICA, through its attorney, JOHN R.

LAUSCH, JR., United States Attorney for the Northern District of Illinois,

respectfully responds to Defendant’s Motion for Revocation of Detention Order,

Request For a Detention Hearing, and Request for Pre-Trial Release on Conditions.

Dkt. No. 109. Because no set of conditions can reasonably assure the safety of the

community or the defendant’s appearance at future proceedings, the government

respectfully requests that the Court order the defendant detained pending trial.

I.       FACTUAL AND PROCEDURAL BACKGROUND

         On October 16, 2018, the Honorable M. David Weisman signed a complaint

charging Ashraf AL-SAFOO with conspiracy to provide material support to ISIS, in

violation of 18 U.S.C. § 2339B. Dkt. No. 1. AL-SAFOO was arrested the following day.

At the time of his arrest, AL-SAFOO was using his white iPhone, which was seized

and searched pursuant to a warrant. Several other of AL-SAFOO’s electronic devices,

including a desktop computer, were also searched pursuant to a warrant.

         A detention hearing was held on October 31, 2018. Dkt. No. 19. After hearing

from the government and defense, Magistrate Judge Weisman ordered AL-SAFOO
  Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 2 of 22 PageID #:1209




detained pending trial, finding that the defendant was a danger to the community.

Dkt. No. 19. The court “ma[de] no finding as to whether risk of flight would also be

an appropriate basis to detain the Defendant.” Dkt. No. 19. On November 15, 2018, a

grand jury sitting in the Northern District of Illinois returned an indictment charging

the defendant with conspiracy to provide material support, in the form of personnel

and services, to ISIS. Dkt. No. 25. In sum, the Indictment alleges that AL-SAFOO

was a leader in the Khattab Media Foundation (“Khattab”), an internet-based

organization dedicated to the creation and widespread dissemination of ISIS

propaganda, including edited video content, articles and essays, and infographics

created through the use of video and photo editing and other similar software. AL-

SAFOO and other members of Khattab also worked together to gain unauthorized

access to social media accounts in order to spread their pro-ISIS message.

      On September 9, 2019, the defendant filed a motion for release. Dkt. No. 109.

A hearing on this motion is scheduled for September 26, 2019. Dkt. No. 111.

II.   LEGAL STANDARD

      A.     Review of Detention Order

      Where, as here, a magistrate judge ordered a defendant detained pending trial,

a district court may review a magistrate judge’s detention order pursuant to 18 U.S.C.

§ 3145(b). The court’s review of such an order is de novo, since it must make an

independent determination of the proper pretrial detention or conditions for release.

United States v. Sarabia-Saldana, No. 96 CR 291-5, 1997 WL 106272, at *2 (N.D. Ill.

Feb. 7, 1997), citing United States v. Torres, 929 F.2d 291, 292 (7th Cir.1991); United


                                          2
  Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 3 of 22 PageID #:1209




States v. Portes, 786 F.2d 758, 761 (7th Cir.1985); United States v. Leon, 766 F.2d 77,

80 (2d Cir.1985). The Court may also reopen the hearing, if “information exists that

was not known to the movant at the time of the hearing and that has a material

bearing on the issue whether there are conditions of release that will reasonably

assure the appearance of such person as required and the safety of any other person

and the community.” 18 U.S.C. 3142(f).

      B.        The Bail Reform Act

      Bail decisions are controlled by the Bail Reform Act of 1984, codified at

18 U.S.C. §§ 3141-3156. The Act provides that, in general, a court “shall order” a

defendant’s pretrial release unless the court determines that there is no “condition or

combination of conditions . . . [that] will reasonably assure the appearance of such

person as required and the safety of any other person and the community.” 18 U.S.C.

§ 3142(e)(1).

      Detention is appropriate where the government proves by clear and convincing

evidence that the defendant is a danger to others or to the community, or when the

government proves by a preponderance of the evidence that the defendant is a risk of

flight, and that in either case, there are no conditions or combination of conditions

that will assure the safety of the community or the defendant’s appearance at future

court proceedings. See 18 U.S.C. §3142(f).

      Whether detention is sought on the basis of flight or dangerousness, the Act

lists four factors to be considered in the detention analysis:

      (1) “the nature and circumstances of the offense charged”;
      (2) “the weight of the evidence against the person”;

                                             3
  Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 4 of 22 PageID #:1209




       (3) “the history and characteristics of the person”; and
       (4) “the nature and seriousness of the danger to any person or the
       community that would be posed by the person’s release.”

18 U.S.C. § 3142(g).

       C.     Presumption Cases

       Because the Defendant has been charged under 18 U.S.C. § 2339B, there is a

rebuttable presumption that no condition or combination of conditions will

reasonably assure the appearance of the defendant and the safety of the community.

18 U.S.C. § 3142(e)(3)(C) (18 U.S.C. § 2339B is a crime listed in 18 U.S.C.

§ 2332b(g)(5)).

       Though rebuttable, this presumption places a burden on the defendant to

produce some evidence to show that he will not constitute a danger to the public or a

serious risk of flight. The burden of persuasion demonstrating the need for detention

nevertheless remains with the government. See United States v. Portes, 786 F.2d 758,

764 (7th Cir. 1985). Even if the defendant presents evidence to challenge the

presumption, it remains a factor to be considered by the court. Portes, 786 F.2d at

764; United States v. Dominguez, 783 F.3d 702, 707 (7th Cir. 1986) (“Use of

[‘rebuttable’] in this context is somewhat misleading because the rebutted

presumption is not erased. Instead, it remains in the case as an evidentiary finding

militating against release, to be weighed along with other evidence relevant to factors

listed in § 3142(g).”).




                                          4
    Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 5 of 22 PageID #:1209




III.    ARGUMENT

        Ashraf AL-SAFOO was a leader and administrator of Khattab, which created

and disseminated materials containing threats of violence and that encouraged

attacks on ISIS’s enemies and attempted to recruit new ISIS members. See e.g.,

Complaint, Dkt. No. 1, ¶¶ 69-91. In that role, defendant demonstrated his

commitment to ISIS’s violent ideology, working with his co-conspirators in Khattab

to engage in “media jihad”, consistent with ISIS’s instructions. Id. ¶¶ 16-19

(discussing ISIS’s call for media jihad). The government’s evidence is replete with AL-

SAFOO’s statements expressing his commitment to ISIS and reveals his role as a

leader of Khattab, which was a sophisticated organization that employed designers,

production specialists, writers, translators, uploaders and others, to create, refine

and disseminate information for ISIS. Consistent with his commitment to ISIS, the

defendant maintained a separate iPhone (the “white iPhone”) and email accounts to

support ISIS. In addition to Khattab materials, and consistent with AL-SAFOO’s

support of ISIS, the white iPhone and emails accounts contain explosive-making

instructions, images and videos depicting graphic acts of violence, and a significant

amount of ISIS propaganda calling for attacks against Westerners and “infidels.”

        In addition to maintaining standalone accounts and a separate “support”

phone, see GX 6 at 3, 1 AL-SAFOO concealed his identity and his work for ISIS by

using his expertise as an IT professional, sophisticated software, and other




1Government Exhibits are labelled as “GX”. A copy of these exhibits will be provided to the
Court and defense counsel.
                                            5
    Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 6 of 22 PageID #:1209




operational security techniques. In light of this information and because all of the

§ 3142(g) factors show that the defendant is both a danger to the community and a

flight risk, the defendant should be detained pending trial. 2

        A.    The Charged Crime is Serious

        The charged offense is indisputably serious. Indeed, in listing the “nature and

circumstances of the offense charged” as a criterion in the detention analysis, the Bail

Reform Act specifically provides that the Court is to consider, among other factors,

whether the crime charged is a federal crime of terrorism. See 18 U.S.C. § 3142(g)(1).

As the Seventh Circuit explained in Dominguez, the presumption in section 3142

represents a congressional finding that certain groups of offenders “are likely to

continue to engage in criminal conduct undeterred either by the pendency of charges

against them or by the imposition of monetary bond or other release conditions.” See

Dominguez, 783 F.2d at 707. A defendant so-charged must therefore produce some

evidence of their individual circumstances or characteristics to show that “what

might be true in general, is not true in their particular case.” Id. (quoting United

States v. Jessup, 757 F.2d 378, 384 (1st Cir. 1985). The defendant has not produced

any information sufficient to overcome this presumption, particularly in light of

ISIS’s violent nature, his role in Khattab and Khattab’s efforts to incite violence and

recruit new ISIS members. The defendant also faces up to 20 years’ imprisonment

and thus could be highly motivated to flee the jurisdiction.



2The government incorporates by reference the information contained in the Complaint, Dkt.
No. 1, and the information proffered at the detention hearing before Magistrate Judge
Weismann on October 31, 2018. Dkt. No. 19.
                                            6
    Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 7 of 22 PageID #:1209




        B.    The Weight of the Evidence is Strong

        The weight of the evidence is strong and consists, inter alia, of extensive

conversations among Khattab members, including, but not limited to, AL-SAFOO,

conversations between AL-SAFOO and an FBI online covert employee (“OCE”), and

a significant volume of evidence recovered from his smart phones and computers, only

some of which are described here. The evidence clearly demonstrates AL-SAFOO’s

leadership role in Khattab, Khattab’s organization, structure and methods, Khattab’s

allegiance to ISIS and actions pursuant to ISIS’s direction and control, and its efforts

to incite violence and recruit others to ISIS’s cause.

        For example, a review of the Notes application3 of AL-SAFOO’s white iPhone

– the device he was using at the time of his arrest – reveals AL-SAFOO’s writings

related to his work with Khattab. One entry criticized a Khattab member for not

working hard enough on Khattab’s behalf: “I asked him to disseminate [pro-ISIS

information] and to establish a section [for his work for Khattab] and he refused to

make a comparison between him and Individual 1 [the name of another Khattab

leader]. The section is idle. You are absent. I will bring a book. If you can’t, we will

consider a brother that will revitalize the section and will bring new brothers.” GX 9,

Row 2.

        Another Note summarizes releases by the “Caliphate media,” including Amaq,

ISIS’s official news agency, which has been added to ISIS’s FTO designation. GX 9,




3Notes is an application available on the iPhone and other Apple devices. According to Apple,
Notes can be used to “capture a quick thought, create checklists, [and] sketch ideas.”
                                             7
  Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 8 of 22 PageID #:1209




Row 15; see also, https://www.justice.gov/eoir/federal-register-notices-2019 (last

visited September 24, 2019). Yet another entry warned ISIS supporters to “[b]eware

of abandoning Jihad while knowing that it is timely and the path of the truth.” GX 9,

Row 34.

      The Notes application also contains a series of Twitter account usernames and

passwords, VPN locations, and Twitter hashtags and links related to ISIS, consistent

with Khattab’s efforts to obtain unauthorized access to legitimate users’ accounts in

order to share pro-ISIS material. E.g., GX 9, Rows 25, 26. AL-SAFOO also wrote

instructions on how to use those Twitter accounts to aid ISIS. Specifically, he wrote

“Copy the tweets of the previous attack and directly access the links of the below

targeted accounts and access the last tweet of each account and post a re-tweet.” Id.,

Row 30. These writing are consistent with the Twitter raids and other efforts to gain

unauthorized access to social media account discussed within the Khattab

organization. E.g., Complaint, Dkt. No. 1, ¶¶ 94-112.

      On social media, AL-SAFOO advertised “job” openings within Khattab, posting

that “Al-Khattab Foundation announces the chance to join the media cadres and

sections (Designers, writers, commentators, translators, uploaders . . . etc.).” GX 20

at 003-000473. AL-SAFOO’s announcement expressly stated Khattab’s allegiance to

ISIS and its commitment to following the direction of ISIS:

      This announcement is to confirm the foundation’s continuous support to
      the Islamic State[.] And in response and following the command of our
      shaykhs and leaders of the State[.] And to anger the infidels and
      hypocrites, in confrontation of them, and so they know that the State
      has supporters that don’ t get tired or bored.
Id.
                                          8
    Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 9 of 22 PageID #:1209




        AL-SAFOO’s white iPhone also contained an audio recording 4 in which AL-

SAFOO described his history with Khattab. In the voice recording, AL-SAFOO is

speaking to Individual 1, the aforementioned Khattab leader. GX Audio 1 and Audio

1T. In describing his history with Khattab, AL-SAFOO referred to himself by his

Khattab username “Abu Al Abbas” and stated, “I love Khattab Foundation” and “I

used to treat it as if this is my own Foundation, as if I owned it, and I defended it as

if I owned this thing.” GX Audio 1T at 3.

        In addition, hundreds of pieces of Khattab and ISIS propaganda were

recovered from AL-SAFOO’s devices and email accounts. E.g., GX 13 at 22-28, 30-31,

and 33-37 (containing a sample of images recovered from the defendant’s white

iPhone). Those images are consistent in content and type with those described in the

Complaint. For example, some of the images celebrate the September 11, 2011

attacks, another image contains a threat to the 2018 World Cup, and another image

threatens, in English, that the Islamic State “will water the earth with your blood.

Prepare your coffins and dig your graves.” Id.

        The images on the white iPhone phone are also consistent with AL-SAFOO’s

involvement with Khattab. For example, on September 11, 2018, Khattab members

shared a Khattab infographic celebrating the 9/11 attacks. The image showed a photo

of Osama Bin Laden and an airplane with the text, “We have, by Allah’s grace, made




4Apple iPhones contain an application that records audio only, commonly known as a voice
note. This is distinct from a voicemail message. FBI personnel confirmed that one of the
voices on the recording is the defendant. The recording is in Arabic and a draft translation is
contained in GX Audio1T.
                                              9
    Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 10 of 22 PageID #:1209




you forget the horrors of Washington and New York raids, and today, we remind you

of them and promise you a terrorism, which will make you forget the most precious

thing that you have.” GX 20 at 003-000291. The same infographic was found on AL-

SAFOO’s white iPhone. GX 13 at 36.

        One of the Khattab videos recovered from AL-SAFOO’s phone is titled

“Brothers in Marawi” and illustrates the way that Khattab encouraged ISIS

supporters to engage in violence. The video celebrates the ISIS fighters who sieged

Marawi, a location in the southern Philippines in 2017. 5 GX Video 2. The video

features individuals dressed in military garb holding weapons, engaging in battle,

and holding the ISIS flags. The video ends with graphic images of injured and dead

soldiers. In the background, an English-language song encourages martyrdom,

stating that “green birds they will fly” and promising that “diamonds and pearls and

palaces [are] awaiting the man of Tawheed.” 6 Another Khattab video located in AL-

SAFOO’s email account features ISIS fighters training and fighting in Libya. It also

features executions and beheadings. GX Video 1.

        C.    The Defendant’s History and Characteristics Confirm He is a
              Danger to the Community and a Flight Risk

        The defendant’s history and characteristics confirm that he is a danger to the

community and a risk of flight. In addition to being a leader within Khattab, AL-



5See, e.g., The Philippines’ Marawi City Remains Wrecked Nearly 2 Years After ISIS War,
https://www.npr.org/2019/06/12/731218264/the-philippines-marawi-city-remains-wrecked-
nearly-2-years-after-isis-war (last visited September 24, 2019).
6Tawheed is a reference to monotheism and is a central tenet of ISIS’s ideology. Green birds
are a reference to martyrdom.
                                            10
    Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 11 of 22 PageID #:1209




SAFOO has explicitly, and repeatedly, expressed his commitment to ISIS. Consistent

with this commitment, in addition to numerous Khattab materials, a sampling of

which is described above, the government has uncovered pro-ISIS videos and images

calling for violence against Westerners as well as documents containing bomb-

making instructions.

        As described in the Complaint, Khattab, an organization in which AL-SAFOO

held a leadership position and for which he had administrator rights in their social

media groups, re-pledged bayat, or oath of allegiance, to ISIS leader Abu Bakr Al

Baghdadi:

        To enrage the kuffar and to terrorize them, we renew our bi’a [or bayat]
        to the commander of the believers and the caliph of Muslims sheikh Abu
        Bakr Al-Baghdadi, may Allah preserve him, to listen and to obey in what
        is desirable and undesirable and in times of hardship and prosperity,
        and to endure being discriminated against and to not dispute the orders
        of those in charge, unless I witness a clear apostasy, for which Allah has
        shown me a clear proof, and Allah is my witness.

        Complaint, Dkt. No. 1, ¶ 35. Significantly, the phrasing of the bayat as a

renewal indicates that the organization had previously sworn allegiance to ISIS. The

renewal was consistent with a global renewal of allegiance to ISIS by ISIS members

and supporters worldwide. 7 AL-SAFOO collected a number of these similar renewals




7  See “Islamic State militants renew loyalty pledge to 'caliph' Baghdadi,”
https://www.reuters.com/article/us-mideast-crisis-islamic-state/islamic-state-militants-
renew-loyalty-pledge-to-caliph-baghdadi-idUSKCN1HB1TC (quoting language by ISIS
supporters: “To infuriate and terrorise the infidels, we renew our pledge of loyalty to the
commander of the faithful and the caliph of the Muslims, the mujahid sheikh Abu Bakr al-
Baghdadi al-Hussaini al-Qurashi may god preserve him,” militants said in a statement
posted on their social media groups.”) (last visited September 24, 2019.).
                                            11
 Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 12 of 22 PageID #:1209




by like-minded organizations on his white iPhone which contained nearly identical

wording to Khattab’s bayat:

      To frustrate the kuffar and terrorize them we renew our bay’ah to
      Amirul-Mu’minim, the Khalifah of the Muslims, Shaykh Mujahid Abu
      Baky Al-Bagdhadi al-Husayni al-Quirayshi (may Allah preserve him)
      pledging to listen and obey, in times of delight and dislike, and in times
      of hardship and ease, and to do so selflessly, and to not dispute the
      matter of those in authority except if we see blatant kufr concerning
      which we have proof from Allah.

See GX 18 at 3.

      AL-SAFOO elsewhere expressed his support of the Islamic state as an

administrator for Khattab, posting a call to action in Khattab’s social media group.

He wrote, “the [Islamic] State mobilized us to migrate, but we did not migrate[.] [A]nd

they are mobilizing us for media support[.] So, should we sit idle again?” GX 17 at

003-000036; see also, GX 20 at 003-000036 (“It’s a shame for a Mujahidin supporter

to sit idle; no Jihad and no support”). Elsewhere, he asked a Khattab member, “Did

you listen to sheikh Abu Al-Hasan’s [ISIS spokesman] speech when he said that the

bi’as are still coming to us[?]” GX 8 at 4.

      AL-SAFOO also criticized Khattab members who had been “absent” from

Khattab’s activities, and in response, another member echoed Khattab’s promise to

“hear and obey” ISIS. GX 20 at 003-000073. The defendant has also praised ISIS

leader Al Baghdadi. In a conversation in Khattab’s social media group, AL-SAFOO

wrote that another person asked about, “Abu Bakr Al-Baghdadi.”             AL-SAFOO

criticized the reference to Baghdadi because the person referred to him “Just plainly

like that, without the title Shaykh, Caliph, or Emir.” GX 19 at 1. AL-SAFOO then


                                              12
    Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 13 of 22 PageID #:1209




wrote that he responded, “I told him "The dirt on the flip-flop of Abu Bakr [Al

Baghdadi] is worth more [than] all the Shiites . . . .” Id.

        AL-SAFOO asked followers to support the Caliphate “against its enemy,”

writing, “[s]upport does not mean posting what is produced officially as news and

victories only. There is an important aspect, and that is The call to almighty God and

the publishing of the Islamic State’s doctrine, May God strengthen it, support it

against its enemy, and enable it on this earth.” GX 20 at 003-000088. Likewise, he

encouraged jihad, writing that “God has called whoever sits out from Jihad a liar to

God” and “So, anyone who called on you to abandon Jihad or sat out of the Jihad, you

know that he is tempted, where God had moved his heart away from righteousness

to the wrong.” Id. at 003-000107-08.

        In addition to the ISIS propaganda items, AL-SAFOO’s devices and email

accounts contained numerous images and videos depicting graphic acts of violence,

including beheadings and other executions, sniper videos and images of mutilated

corpses. 8 Many of the documents advocate violence by ISIS supporters, and at least

one document included a list of “Tips” for ISIS fighters in the West. The pro-ISIS

newsletter contains a section titled, “Tips for the Mujahidin in the land of the enemy.”

GX 16 at 12, GX 14-16T at 6 (emphasis added). Among the suggestions for the

mujahedeen were to “[c]hoose targets that could cause the greatest losses to the

enemy with the lowest costs.” Id. It further advise that “[d]uring implementation” of



8Due to the graphic nature of these items, they are not attached to the Government Exhibits.
However, examples of these images and videos can be provided to the Court upon request.
                                            13
    Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 14 of 22 PageID #:1209




the attacks, fighters should “retreat from the location safely and in the event that you

are unable to do so, continue to fight till you are killed.” Id.

        AL-SAFOO also possessed three different documents containing instructions

for manufacturing explosives. For example, one of the documents located on AL-

SAFOO’s white iPhone was titled “The Cylindrical Bomb Course” and contained

detailed directions on the construction of a bomb targeted at people and vehicles.

According to the manual, the bomb “is good for multiple shapes and types of targets,”

can be “prepared easily and quickly,” is “easily camouflaged” and “is considered to be

very effective against personnel and vehicles.” GX 11 and 11T at 1. The manual,

which includes images of the required components and materials, GX 13 at 1-22,

contains instructions to assist the user in selecting shrapnel for “human targets” and

“unarmored or lightly shielded vehicles.” GX 11T at 3 and 7.

        A second document contains instructions for manufacturing acetone peroxide,

a highly explosive chemical. GX 14 at 2 and GX 14-16T at 1. A third document found

in AL-SAFOO’s email account 9 was an issue of Al Anfal magazine, a pro-ISIS

publication. The magazine features a section called “By the Pen of the Supporters,”

referring to supporters of ISIS, and features an article with the Khattab logo “written

by Abu Al Abbas Al Iraqi,” AL-SAFOO’s pseudonym. GX 15 at 11. The same

newsletter included an infographic containing images of hand grenades and other




9The name of the account was jamesfoley870@[email provider]. James Foley was an
American journalist murdered by ISIS in 2014.
                                            14
 Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 15 of 22 PageID #:1209




explosives components which lists instructions on making an explosive device using

acetone peroxide. Id. at 14; GX 14-16T at 4.

      AL-SAFOO’s email accounts also included videos of ISIS leader Abu Bakr al

Baghdadi’s speeches, battle footage, and a video showing young children training to

fight for ISIS. Other videos called for attacks on the West. For example, AL-SAFOO

possessed a video from Al Hayat, an official media arm of ISIS. GX Video 3; see also

https://www.justice.gov/eoir/federal-register-notices-2019 (adding Al Hayat to ISIS’s

FTO designation) (last visited September 24, 2019). The video features an Australian

ISIS fighter and is titled “Inside the Khalifah.” In the video, the speaker calls for ISIS

supporters to “kill the polytheists wherever you find them and capture and besiege

them.” Id. at 2:29. He further advocates for those “unable to make hijra [foreign

fighter’s journey to fight]” to “inflict terror upon the kuffar [unbelievers]” and “make

the lands of the crusaders your battlefield.” Id. at 3:30-3:45. And in a section of the

video titled “Just Terror Tactics” he calls for specific acts of violence by tradesman,

truck drivers and others. Id. at 3:49-4:15.

      Another document on AL-SAFOO’s white iPhone describes the parameters of

a pro-ISIS online campaign, consistent with Khattab’s methodology. The document

calls for “[m]essages of incitement to continue fighting and repealing the assault of

the infidels,” “[i]nciting to listen, obey and denounce disobedience of emirs,” and

“[s]ending letters of intimidation and threat to the enemies of the Islamic State.”

GX 12 and 12T. The document includes “Notes” related to “Preparation and setting

up . . . as they were in previous campaigns,” recommends reposting “speeches of the


                                           15
     Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 16 of 22 PageID #:1209




emirs of the Islamic State,” and setting out a two week duration of the media

campaign. Id. The document notes that it “should not be posted publicly, and it should

be sent only to the individuals concerned with production, in order to interact with

its content.” Id. A nearly identical statement was shared in a Khattab group on social

media by Individual 2, another Khattab administrator. GX 20 at 003-000150.

         The defendant is also highly security-conscious and used techniques that hid

his online activities, which could shield him from the Court’s supervision, and would

enable him to flee the jurisdiction if released. Many of the operational security

techniques he employed are described in the criminal complaint. Complaint, Dkt. No.

1, ¶¶ 113-15. However, review of his white iPhone has confirmed the steps AL-

SAFOO took to shield his true identity, including the use of multiple virtual private

network (“VPN”) 10 applications. GX 3, Rows 1, 2, 21,158, 163, 221, 294, 313, 420 and

436 (VPN applications installed on the white iPhone); see also GX 1, Rows 67-72 (VPN

usage); GX 2, Rows 130-139 (same).

         The device also contained several messaging or email applications that offer

end-to-end encryption and other privacy features that protect anonymity, including

Proton mail, Mail.ru, Tutanota, Whisper Systems, and Telegram. (Id., Rows 49, 57,

62, 95, 227, 410.) Consistent with Khattab’s creation of pro-ISIS infographics, videos

and articles and the need to shield Khattab members’ identities and locations, AL-

SAFOO also had a metadata remover installed on his device, which permits users to


10VPNs are used to maintain online anonymity. They assign temporary IP addresses to a
user, which disguises that user’s true IP address when the user connects to websites or other
online services.
                                             16
 Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 17 of 22 PageID #:1209




add, edit or remove metadata such as GPS location, author information, time stamps,

and other information from images and documents. Id.; GX 1, Row 73-74 (showing

metadata remover usage).

      AL-SAFOO’s sophisticated use of technology to hide his criminal conduct is

consistent with his education and professional experience. He was formerly employed

in the IT sector, has a master’s degree in computer science, and has experience coding,

web development, and database management. See GX 4 (AL-SAFOO’s resume).

      In addition to hiding his own identity, AL-SAFOO counseled others to employ

similar operational security techniques. In a conversation between Al-SAFOO and an

OCE, AL-SAFOO criticized the OCE for sharing his/her physical location during an

online discussion. When the OCE wrote “I work irregular shifts in a bakery here in

Turkey”. SAFOO responded, “Oh, man! Why did you mention the place where you

live? Brother, please delete it immediately! May Allah grant you strength.” GX 5 at 3.

Later in the same conversation, SAFOO suggested that the OCE use a VPN and have

it “always on.” Id. In another conversation with the OCE, AL-SAFOO mentioned

using an “encrypted chat” and told the OCE that AL-SAFOO’s phone was used “to

support” ISIS and was “not in my name.” GX 6 at 2-3.

      In light of this information, the defendant’s argument that he could be released

and subject to some form of online monitoring fails. First, the techniques employees

by the defendant go well beyond most citizens’ technological savviness. And the

“solutions” offered by the defendant cannot prevent AL-SAFOO from using his

expertise to either flee or to continue to work on behalf of ISIS. In particular, the


                                          17
 Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 18 of 22 PageID #:1209




government has consulted with both U.S. Pretrial Services and U.S. Probation and

representatives of both have confirmed that the “online monitoring” described by the

defendant, Def. Mot. at 22-24, is not available for any defendants who are released

pending trial. Moreover, the notion that AL-SAFOO’s father, who works outside the

home, has the ability to prevent the defendant from using the internet to help ISIS

or to facilitate his flight from prosecution was properly weighed and dismissed by

Magistrate Judge Weismann. Def. Ex. A at 18-19, 26-28.

      Finally, the defendant poses a risk of flight because he has close ties to Iraq,

the country where he was born. AL-SAFOO has stated his intention to return there,

writing in March 2018, “I’m going back to Iraq.” GX 6 at 6. Likewise, al-SAFOO told

his brother that he did not want to stay in the United States and wanted to discuss

his return to Iraq with his family. GX 7 at 1.

      D.     The Danger Posed by the Defendant’s Release is Significant

      For all the reasons described above, the nature and seriousness of the danger

that would be posed by the defendant’s release is significant and no combination of

conditions of pretrial release would alleviate that risk. Since at least October 2017,

the defendant was a leader of a pro-ISIS group, which was dedicated to proliferating

ISIS’s message of violence, recruiting members to that cause, and inciting violence.

In addition, consistent with the violent acts carried out by ISIS, the defendant

possessed instructional information on how to manufacture explosive devices. If the

defendant were released, there is every reason to expect he will persist in his efforts

to support ISIS or flee prosecution.


                                          18
     Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 19 of 22 PageID #:1209




         E.    The Defendant’s Objections to the Protective Order are
               Irrelevant to His Bond Motion

         The defendant argues, in further support of his motion for bond, that his

release is necessary because discovery marked as “sensitive” cannot be left with him

in jail. Pursuant to the Protective Orders governing the production of general

discovery, Dkt. No. 47, and sensitive discovery, Dkt. No. 57, the government has

produced a large volume of non-sensitive/general discovery and a smaller volume of

sensitive discovery. 11 Pursuant to the Protective Orders, the defendant is allowed to

maintain copies of the non-sensitive discovery with him at the MCC but sensitive

discovery can only be reviewed in the presence of counsel.

         The defendant argues, essentially, that he cannot afford to pay his counsel to

sit with him at the MCC for extended periods of time in order to review the sensitive

material. The defendant concludes that, with the current protective order in place, he

will be not be able to adequately prepare for trial and that he will be deprived of his

right to counsel of choice. Defendant has cited no cases that support this position.

This argument should be rejected by the Court for several reasons.

         First, discovery is not relevant to the determination of whether the defendant

is a danger to the community and/or a risk of flight. Rather, the Court must determine

whether there are conditions of release that can assure the appearance of the

defendant and the safety of the community. 18 U.S.C. 3142(g). Those factors only




11The government has also produced classified discovery to counsel. The classified production
is irrelevant to the defendant’s argument. Even if the Court were to grant the defendant’s
motion, he would still not be allowed to review the classified discovery.
                                             19
 Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 20 of 22 PageID #:1209




include the nature and circumstances of the offense, the weight of the evidence, the

history and characteristics of the defendant, and the nature and the seriousness of

the danger. Access to discovery is nowhere mentioned in the Bail Reform Act and

should not be considered as a factor.

      Second, the government’s designation of a particular item as sensitive is

largely based on the nature of the material, which includes ISIS propaganda and

recruitment materials, including calls for violence and martyrdom; beheading videos

and similarly violent material; and information related to manufacturing explosives.

Examples of these types of material are discussed above. If the defendant was allowed

to possess this material in his cell, there is a risk that the material could be used as

tools to recruit other inmates to join or support ISIS.

      Third, as requested by defense counsel and where possible, the government

has downgraded sensitive material to remove the concerning portions and provided a

second redacted set as general discovery. For example, a large amount of the sensitive

discovery included screen shots of communications by the defendant and other

Khattab members in their online communication platforms. The screen shots were

initially produced as sensitive discovery. At the request of defense counsel, the

government carefully and diligently went through the thousands of pages of screen

shots—both the original Arabic and the translated English—and redacted certain

portions in order to produce a general discovery copy on a DVD, which the defendant

is able to review on his own at the MCC. In addition, the government produced to

defense counsel, as sensitive discovery, a copy of the defendant’s white iPhone, which


                                          20
 Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 21 of 22 PageID #:1209




he used to support ISIS. The government produced an extraction report of the phone

which, as the defendant states in his motion, is a PDF that summaries the contents

of the phone. Def. Mot. at 21. The defendant states that the extraction report is 24,346

pages but he fails to state that the PDF was produced as general discovery, allowing

the defendant to review the document on his own at the MCC. Furthermore, the PDF

produced to the defendant and his counsel is text-searchable, making review

significantly easier than if the discovery were produced in a non-searchable image

format.

      The government will continue to work with defense counsel to address their

concerns regarding the defendant’s ability to review discovery on his own, however,

any inconvenience to the defendant or his counsel does not warrant allowing the

defendant to be released on bond. If the defendant’s legal fees become unbearable,

the government has no objection to appointing current counsel as court-appointed

counsel.




                                          21
 Case: 1:18-cr-00696 Document #: 117 Filed: 09/24/19 Page 22 of 22 PageID #:1209




                                      CONCLUSION

      WHEREFORE, the United States respectfully requests that this Court order

that the defendant be detained pending the resolution of this case.

                                       Respectfully Submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney

                                By:     s/ Melody Wells
                                       MELODY WELLS
                                       BARRY JONAS
                                       PETER S. SALIB
                                       Assistant United States Attorneys
                                       219 S. Dearborn
                                       Chicago, IL 60604
                                       (312) 353-5000

Dated: September 24, 2019




                                         22
